Order, Supreme Court, New York County (Karla Moskowitz, J.), entered June 8, 1999, which, insofar as appealed from as limited by the briefs, granted plaintiff’s motion to amend the complaint so as to add a cause of action for wrongful death, unanimously affirmed, without costs.
The motion was properly granted upon plaintiffs physician’s affidavit, redacted as presented to defendants to delete the physician’s name and signature but not redacted as presented to the motion court, stating that death was due to brain damage caused by the very same premature extubation alleged in the originally pleaded causes of action for malpractice and lack of informed consent (see, Zuck v Sierp, 169 AD2d 717; compare, McGuire v Small, 129 AD2d 429). We note that the. brain damage alleged is consistent with the death certificate (compare, McGuire v Small, id.). We have considered and rejected defendants-appellants’ other contentions. Concur — Nardelli, J. P., Williams, Mazzarelli, Andrias and Saxe, JJ.